Citation Nr: 9920490	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  93-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease with history of pericarditis and effusion, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION


The veteran had active service from November 1940 to February 
1945.

The appeal was initially brought to the Board of Veterans' 
Appeals (the Board) from rating actions taken by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia.  

It has been determined that the veteran is residing in the 
Bronx, New York, and the VARO currently handling the claim is 
New York City.

In August 1995, the Board remanded the case on the then 
issues of entitlement to increased ratings for service-
connected atrophic arthritis involving the cervical spine, 
the left hand, and the right hand, each rated as 10 percent 
disabling, as well as the issue shown on the title page of 
this decision.  The remand was for development of the 
evidence to include a medical evaluation and opinion as to 
any relationship between the veteran's rheumatic heart 
disease and other cardiovascular disorders.

In May 1997, the Board denied all four of the then pending 
claims.

The veteran took the case on appeal to the United States 
Court of Appeals for Veterans Claims (Court).  

In a Joint Motion in March 1998, the Court dismissed all 
issues but the one shown on the title page of this decision.  
On that remaining issue, the Court vacated the Board's 
decision and remanded the case for further development.  

In pertinent part, the Joint Motion noted that the Board's 
denial of an increased rating had been predicated on the 
basic finding that although the veteran had extensive 
cardiovascular disease, it was dissociable from the service-
connected residuals of rheumatic heart disease residuals.  



It further quoted VA Adjudication Procedures Manual 21-1 
(M21-1), Part 6, Subchapter V, § 11.18f(2), as follows:

If verified rheumatic heart disease has 
been demonstrated, the effect of 
subsequent onset of hypertensive or 
arteriosclerotic heart disease which may 
also produce heart muscle changes and 
congestive failure cannot be 
satisfactorily dissociated from the 
rheumatic changes.  

Evaluate the combined cardiac disability 
as one entity under the service-connected 
rheumatic heart disease code. 

The Joint Motion further quoted (old) 38 C.F.R. §§ 4.101 [new 
38 C.F.R. §§ 4.100-4.104] with regard to rheumatic heart 
disease as follows:

The subsequent progress of rheumatic 
heart disease, and the effect of 
superimposed arteriosclerotic or 
hypertensive changes cannot usually be 
satisfactorily disassociated or separated 
so as to permit differential service 
connection.  

The Court agreed that given these regulations, and the nature 
of Board discussion, adequate reasons and bases had not been 
provided to support the denial.  

In July 1998, the Board remanded the case.  


In addition to the observations cited en toto above with 
regard to pertinent regulations and guidelines as to 
associating rheumatic heart disease with other cardiovascular 
disorders in the rating process, the Court and the Board 
noted that the criteria for cardiovascular disorders under 
38 C.F.R. § 4.104 of the VA Schedule for Rating Disabilities 
were revised effective January 12, 1998, a factor which had 
not been and had to be considered by the RO pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Bernard v. 
Brown, 4 Vet. App. 384 (1995).

In remanding the case, it was noted that the veteran's 
whereabouts were then in question. The Board requested that 
due diligence be undertaken to ascertain the veteran's 
whereabouts and to secure all pertinent documentation from 
him to include legible copies of the veteran's complete 
treatment reports from all sources identified whose records 
had not previously been secured.  Regardless of the veteran's 
response, the RO was to secure all outstanding VA treatment 
records.

The Board also requested that the RO should arrange for an 
examination of the veteran by a VA specialist in 
cardiovascular diseases for the purpose of ascertaining the 
nature and extent of severity of his chronic overall 
cardiovascular disorder including all components thereof.  
Any indicated special studies should be conducted.  The Board 
specifically indicated that

The claims file; a separate copy of all 
of this remand including the above quoted 
passages of 38 C.F.R. § 4.104 and M21-1, 
Part 6, Subchapter V, § 11.18f(2); and a 
copy of the previous and amended criteria 
for rating diseases of the cardiovascular 
system must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The Board further indicated that: "Any opinions expressed as 
to the nature and extent of severity of overall 
cardiovascular disease must be accompanied by a complete 
rationale".



The RO was thereafter tasked with a review the claims file to 
ensure that all of the foregoing requested development had 
been completed and specifically a review of the requested 
examination report and required opinions to ensure that they 
were responsive to and in complete compliance with the 
directives of this remand and if they were not, the RO was 
mandated to implement corrective procedures.  

Thereafter, the RO was to readjudicate the issue in keeping 
with all pertinent and alternative regulatory criteria, 
judicial guidelines and mandates specifically to include 
pertinent provisions of 38 C.F.R. §§ 4.100-4.104 (new and 
old), pertinent provisions of M21-1, and the criteria for 
rating cardiovascular disorders under 38 C.F.R. § 4.104 
effective prior and subsequent to January 12, 1998, and apply 
the criteria more favorable to the veteran.

A VA Form 119 is of record dated March 30, 1999, wherein the 
veteran's daughter called to say that he wished a 30 day 
extension so he could secure evidence [as he had been 
requested to do].  It was noted that at the time of her call, 
the veteran was present and verbally confirmed the request.  
The form was later noted that as of May 3, 1999, no 
additional clinical records had been received and the case 
was returned to the Board.

As for the other part of evidentiary development, there is 
nothing in the file to reflect that any attempt was made to 
obtain all VA records, which the remand had required would be 
undertaken regardless of any response from the veteran as to 
other records.

Finally, a VA physician in New York who was asked to review 
the case, indicated he had reviewed the file, presumably 
including the voluminous clinical records contained in three 
folders, and had spoken with the veteran.  The physician 
apparently performed some form of examination, report from 
which is three lines long.  

The physician, in a very brief  commentary, recited certain 
facets of the veteran's predominantly circa-1993 
cardiovascular history; declined to perform additional 
"diagnostic" testing as there were "no unresolved issues"; 
and expressed the opinion that in any event, these additional 
heart problems were believed to be unrelated to rheumatic 
heart problems.  

The physician's response was totally absent any supporting 
rationale.  

Moreover, and of particular importance given the peculiar 
factual and regulatory circumstances of this case, there is 
no stated basis for the distinction between this opinion, 
with or without supportive rationale, and the definitive and 
unequivocal assertions and/or declarations which are 
incorporated into and serve as the underlying premises of the 
mandatory VA regulations cited in pertinent part above as 
well as in the Joint Motion and the Board's remand. 

It appears from the separate manila file constructed as a 
part of the overall claims file for the post-Court remand 
action by the RO, that as directed, the RO had made copies of 
all the pertinent laws and regulations, and that these had 
been given to the physician, albeit no reference is made to 
such packet of materials by the physician.  

In this regard, on numerous occasions, the Court has been 
quite definitive in that any medical opinion must have a 
solid clinical and medical foundation in the evidence of 
record, and that to that end, any and all opinions must be 
supported by something substantive and annotated to said 
clinical record.  

As noted above, in the instant case, given the direct 
specificity of the pertinent new regulations, all of which 
were cited in the Board's remand, this is even more pivotal.  
The wording of those regulations as they relate to not being 
able to dissociate other heart problems from rheumatic heart 
disability are such as to certainly render any factual 
situation such as the case herein plausible, at the very 
least.  Thus an even more solid foundation is required in any 
medical opinion which may be considered to contradict or to 
be in opposition thereto. 




And once a case is plausible, under 38 U.S.C.A. § 5107(a), 
and judicial guidelines, VA has clear-cut obligations to 
assist the veteran in the development of the record by 
affording a medical examination, obtaining relevant medical 
records, and obtaining competent medical opinion assessing 
all pertinent factors of the case.  See, e.g., Peters v. 
Brown, 6 Vet. App. 540 (1994); Butts v. Brown, 5 Vet. App. 
532 (1993); White v. Derwinski, 1 Vet. App. 519 (1991).

In one recent case which is clearly on point to the case at 
hand, the Court specifically addressed this by holding that 
absent a physician who provides a supportive basis to sustain 
the opinion [i.e., annotation to or citing "the clinical data 
used to formulate the opinion, its rationale, or any other 
factors that would give it substance"], the opinion sits by 
itself, unsupported and unexplained...which makes it purely 
speculative, and thus, inadequate.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

In that regard, each medical opinion must be examined, 
analyzed and discussed for corroborative value with the other 
evidence of record and in association with the pertinent 
regulations in the given case.  See, e.g., Wray v. Brown, 7 
Vet. App. 488, 492-493 (1995).

Moreover, the Court has unequivocally held that if the Court 
or the Board remanded a case for specific development, the 
terms of the remand must be strictly enforced.  Compliance by 
the Board or the RO is neither optional nor discretionary.  
And where the remand orders of the Board or the Court are not 
complied with, the Boards errs as a matter of law when it 
fails of ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has service connection for rheumatic heart 
disease manifested in service by moderate pericarditis, with 
enlarged heart, a blowing systolic murmur.  The diagnosis was 
severe rheumatic fever, characterized by polyarthritis, 
pericarditis, and pleurisy with effusion.  Various evaluative 
studies as early as July 1945 indicated that aortic heart 
disease could not be ruled out.

The veteran also has a long and extensive history of other 
cardiovascular problems, many of which may involve heart 
muscle changes and congestive failure.  Numerous 
cardiovascular related diagnoses (and associated clinical 
findings) include arteriosclerotic heart disease, 
hypertension, a history of repeated myocardial infarctions, 
coronary artery disease, unstable angina, congestive heart 
disease, severe ventricular dysfunction.  Coronary bypass 
surgery was undertaken in the early 1990's, since which he 
has had a diagnosis of New York Heart Association Class III-
IV congestive heart disease. 

Thus, the issue on appeal clearly is not only the 
satisfactory and equitable evaluation of the long-standing 
service-connected rheumatic heart disease but also whether 
which if any of the veteran's additional cardiovascular 
disabilities are associable therewith and/or pursuant to 
pertinent regulations, must be rated as such.




Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998), the Board has no choice but to once again defer 
adjudication of the issue of entitlement to increased 
evaluation for heart disease and associated questions and 
issues, pending a remand of the case to the RO for further 
development as follows:

1.  The veteran should be requested to 
identify all sources, VA and non-VA, 
inpatient and outpatient, for treatment 
of cardiovascular disease since 1992.  

After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

2.  The RO must secure all outstanding VA 
treatment records.  Attempts and 
responses in that regard should be 
annotated in the file.

3.  The RO should arrange for an 
examination of the veteran by a VA 
specialist in cardiovascular diseases who 
has not evaluated him previously, for the 
purpose of ascertaining the nature and 
extent of severity of his chronic overall 
cardiovascular disorder including all 
components thereof.  Any indicated 
special studies should be conducted.  

4.  The claims file; all acquired 
clinical records including up-to-date VA 
and private files; a separate copy of all 
of this remand including the above quoted 
passages of 38 C.F.R. § 4.104 and M21-1, 
Part 6, Subchapter V, § 11.18f(2); and a 
copy of the previous and amended criteria 
for rating diseases of the cardiovascular 
system must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

5.  Any opinions expressed as to the 
nature and extent of severity of overall 
cardiovascular disease must be 
accompanied by a complete rationale. 

The physician should respond, 
definitively, completely and exhaustively 
with appropriate annotations to the file 
as to the following: 

(a) comparing the veteran's clinical 
history and circumstances with the 
pertinent regulations cited above, what 
if anything distinguishes this situation 
from the circumstances identified in said 
regulations which defines an inability to 
dissociate cardiovascular symptoms from 
one another; 

(b) what impact has any of the veteran's 
cardiovascular disorders had on one 
another; 

(c) in this case, how can one distinguish 
heart muscle changes and congestive 
failure due to other cardiovascular 
problems with similar symptoms due to 
rheumatic heart disease; 




(d) if the veteran's service-connected 
rheumatic heart disease and any segment 
of the myriad of other cardiovascular 
disabilities can be distinguished 
symptomatically from one another, a 
determination must be made as to at what 
point and under what circumstances such a 
distinction could be made, and the extent 
to which such distinctions were acute or 
were chronic in nature; and 

(e) with regard current findings, a 
clear-cut and definitive response must be 
given as to what distinguishes residuals 
of rheumatic heart disease from 
manifestations of any other heart 
disease, and on what basis(es) is such a 
judgment made based on the clinical 
record.  

(f) Any inconsistencies in the opinions 
rendered herein and the guidelines set 
forth in 38 C.F.R.§ 4.101 (old) and 
§§ 4.100-104 (new), and M21-1, Part 6, 
Subchapter V, § 11.18f(2), must be 
clarified and comprehensively delineated, 
with annotations to both clinical 
evidence and appropriate treatise and 
other scholarly materials to support such 
opinion(s) in addition to the stated 
opinion of the examiner.

6.  Thereafter, the RO should also review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions in association with pertinent 
regulations cited above, to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and said regulations, and if they 
are not, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue in keeping with 
all pertinent and alternative regulatory 
criteria, judicial guidelines and 
mandates to include pertinent provisions 
of 38 C.F.R. §§ 4.100-4.104 (new and 
old), pertinent provisions of M21-1, and 
the criteria for rating cardiovascular 
disorders under 38 C.F.R. § 4.104 
effective prior and subsequent to January 
12, 1998, and apply the criteria more 
favorable to the veteran.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

